Citation Nr: 1117829	
Decision Date: 05/10/11    Archive Date: 05/17/11

DOCKET NO.  09-19 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for bilateral flatfoot, secondary to service connected disabilities.  

2.  Entitlement to service connection for chronic fatigue syndrome.  

3.  Entitlement to an increased rating for migraine headaches.  

4.  Entitlement to a compensable initial rating for a right knee scar.

5.  Entitlement to a rating in excess of 20 percent for a right knee disability.

6.  Entitlement to a rating in excess of 10 percent for a cervical spine disability.

7.  Entitlement to a rating in excess of 70 percent for posttraumatic stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran had active service from March 1979 to July 1984.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.

The Board notes that the Veteran was denied direct service connection for flat feet in a February 2003 decision that is now final.  Review indicates that secondary service connection was not considered as a basis for entitlement in that decision and that the Veteran has limited his current appeal to entitlement to service connection on a secondary basis.  As such, the Board has not characterized the matter as a claim to reopen but has limited the scope of its analysis and decision to entitlement to service connection on a secondary basis.

As noted below, the Veteran withdrew his claim for an increased rating for migraine headaches.  In November 2009, he stated that he wanted to reopen his claim for an increased rating for migraine headaches.  That issue has not been adjudicated by the RO and is referred to the RO for development and adjudication.

The claim of service connection for chronic fatigue syndrome and the claims of increased ratings are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran withdrew his appeal for an increased rating for migraine headaches in October 2009.

2.  The Veteran's bilateral flatfoot was not caused or aggravated by a service-connected disability. 


CONCLUSION OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by the appellant with respect to the issue of an increased rating for migraine headaches have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).

2.  The criteria for service connection of bilateral flatfoot have not been met.  
38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.310.  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Withdrawal of Appeal

A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

On October 13, 2009, the RO received a statement from the Veteran in which the Veteran expressed his desire to withdraw his appeal of the issue of entitlement to an increased rating for migraine headaches.  Hence, there remain no allegations of errors of fact or law for appellate consideration with respect to this issue and it must be dismissed.




Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Although the appellant received inadequate notice, the record reflects that the purpose of the notice was not frustrated. 

In a July 2004 letter, the RO included an explanation of VA's duty to assist in obtaining records and providing a medical examination or opinion where necessary.  The letter also requested that the appellant sign and return authorization forms providing consent for VA to obtain his private medical records and that the appellant submit any evidence that the claimed conditions existed from service to the present time, any treatment records pertaining to the claim, any medical evidence of current disabilities.  In a March 2006 letter, the Veteran was provided notice of the rating criteria or effective date provisions that are pertinent to the claim.  

The April 2009 statement of the case provided the appellant with the relevant regulations for his service connection claims, including those governing VA's notice and assistance duties, as well as an explanation of the reason for the denial of the claim, and the claim was readjudicated in a May 2010 supplemental statement of the case.  Mayfield, 444 F.3d at 1333.  Moreover, the record shows that the appellant was represented by a Veteran's Service Organization and its counsel throughout the adjudication of the claim.  Overton v. Nicholson, 20 Vet. App. 427 (2006).  Thus, based on the record as a whole, the Board finds that a reasonable person would have understood from the information that VA provided to the appellant what was necessary to substantiate his service connection claim, and as such, that he had a meaningful opportunity to participate in the adjudication of his claims such that the essential fairness of the adjudication was not affected.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

VA has obtained service treatment records, assisted the appellant in obtaining evidence, and afforded the appellant the opportunity to give testimony before the Board.  All known and available records relevant to the issues on appeal, including those associated with the Social Security Administration, have been obtained and associated with the appellant's claims file, and the appellant has not contended otherwise.  VA afforded the appellant a physical examination which is adequate for rating purposes:  the examiner elicited a medical history, reviewed the claims file, and conducted all appropriate medical testing, and the Veteran has not contended that the examination was inadequate.  VA also obtained a medical opinion as to the etiology of the Veteran's flat feet.  The Board acknowledges that the examiner indicated that he was unable to provide an opinion because it would require speculation.  Where an examiner reports that an opinion cannot be provided without resort to speculation, it is necessary to determine whether there is additional information that could enable the examiner to provide the necessary opinion or whether the inability to provide the opinion was based on the limits of medical knowledge.  Jones v. Shinseki, 23 Vet. App. 382 (2010).  In this case, the examiner provided an explanation for his inability to provide a reliable opinion and the Board finds there is no additional information that could enable the examiner to provide the necessary opinion.  Thus, the Board finds the opinion is adequate for adjudicative purposes.  

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in- service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Secondary service connection shall be awarded when a disability "is proximately due to or the result of a service- connected disease or injury."  In addition, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  38 C.F.R. § 3.310.  

In this decision, the Board has considered all lay and medical evidence as it pertains to the issue.  38 U.S.C.A. §§ 5107(b), 7104(a); 38 C.F.R. § 3.303(a).  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

A February 2001 VA treatment record reflects the Veteran's history of pain in the left foot for a "few years."  He described the pain as a constant ache in the midfoot.  After examination, the Veteran was diagnosed with plantar fasciitis of the left foot  

A May 2003 VA treatment record reflects the Veteran's history of pes cavus or flat feet.  The Veteran was assessed with pes cavus, recommended X-ray images of the feet, and referred to podiatry.  An October 2003 VA podiatry treatment record reflects the Veteran's history of flat feet.  After examination, the Veteran was assessed with bilateral flatfoot with hallux limitus.  

An October 2004 VA examination record reflects the Veteran's history of bilateral foot pain which onset approximately one year after service.  The Veteran denied any injuries or trauma to the feet.  After examination, the Veteran was assessed with bilateral pes planus.  The examiner stated that it was "impossible to know the etiology" of the pes planus and that "an attempt to relate [the flat feet] to other musculoskeletal disease [was] guess work.  In a December 2004 addendum, the examiner stated that it was "impossible to determine the origin or influences of associated diseases" for the Veteran's flat feet.  The examiner explained that "the many unknowns" made it impossible to determine without speculation, guessing, or providing a non-scientifically-based opinion.  The examiner added that the Veteran's joints problems were shaded and compounded by fibromyalgia.  The examiner emphasized that given the many variables such as genetics, daily life-style wear and tear, smoking, alcohol, and associated comorbid diseases such as diabetes and fibromyalgia, it was simply not possible to supply an opinion without guessing or speculation and that gait studies and ongoing work-evaluation programs by trained professionals only provides at best 50 percent accuracy.  The examiner added that "even an 'educated guess' would be most likely be way off."  

After consideration of the evidence, the Board finds service connection is not warranted because the competent evidence does not suggest that the Veteran's bilateral flatfoot was caused or aggravated by a service-connected disability.  The Board acknowledges that the Veteran believes such a link exists.  As a layperson, however, the Veteran is not competent to make such a determination; rather, medical evidence is needed to that effect.  In this case, the evidence does not include any medical findings or studies suggesting a link between the service-connected right knee disability, or any other service-connected disability, and the Veteran's flat feet, though it does include a VA examiner's determination that it would be speculative to provide such an opinion.  Service connection may not be based on a resort to pure speculation or even remote possibility.  See 38 C.F.R. § 3.102.  See also Slater v. Principi, 4 Vet. App. 43 (1993).  Thus, based on the absence of competent evidence suggesting a link between the Veteran's flat feet and a service-connected disability, the claim of service connection must be denied.  


ORDER

The appeal of the claim of increased rating for migraine headaches is dismissed.

Service connection for bilateral flatfoot is denied.  


REMAND

With respect to the claim of service connection for chronic fatigue syndrome, service connection was denied in a February 2003 rating decision.  In January 2004, the Veteran submitted a notice of disagreement with the denial of service connection.  Review of the record does not indicate that the Veteran has withdrawn his notice of disagreement.  It also does not indicate that a Statement of the Case has been prepared as of yet for this issue.  An unprocessed notice of disagreement must be remanded to the RO for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).  Thus, this issue must be remanded for issuance of a Statement of the Case.  

With respect to the claims of increased ratings for the right knee scar, right knee disability, and cervical spine disability, the claims were denied in a July 2004 statement of the case.  The Veteran subsequently filed a timely Substantive Appeal in September 2004.  No supplemental statement of the case has been issued, though additional medical evidence has been associated with the record.  

With respect to the claim of increased rating for PTSD, the Veteran filed a timely Substantive Appeal in May 2005.  The RO subsequently awarded the Veteran a 70 percent rating for PTSD, effective the date of claim.  No supplemental statement of the case has been issued, though additional medical evidence has been associated with the record.  

It is unclear whether the Veteran has withdrawn these appeals.  This should be clarified, and, if the Veteran indicates his desire for the appeals to continue, all appropriate development should be undertaken.  

Accordingly, the case is REMANDED for the following action:

1. Issue a Statement of the Case addressing the claim of service connection for chronic fatigue syndrome.  The Veteran and his representative should be clearly advised of the need, and time limit, within which to file a Substantive Appeal if the Veteran desires to continue his appeal with respect to this matter.  Thereafter, an issue is to be returned to the Board only if an adequate and timely substantive appeal is filed. 

2.  Clarify whether the Veteran wishes to withdraw the appeals of increased ratings for right knee scar, right knee disability, cervical spine disability, and PTSD.  For any appeal not withdrawn, complete all appropriate development and subsequently readjudicate the claim, providing a supplemental statement of the case (SSOC) if the benefit is not awarded.  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


